ICJ_061_WesternSahara_UNGA_NA_1975-01-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

SAHARA OCCIDENTAL

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 3 JANVIER 1975

1975

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

WESTERN SAHARA

(REQUEST FOR ADVISORY OPINION)

ORDER OF 3 JANUARY 1975
Mode officiel de citation:

Sahara occidental, ordonnance
du 3 janvier 1975, C.LJ. Recueil 1975, p. 3.

Official citation:

Western Sahara, Order
of 3 January 1975, I.C.J. Reports 1975, p. 3.

 

Sales number 40 4
N° de vente:

 

 

 
1975
3 janvier
Rôle général
n° 61

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1975

3 janvier 1975

SAHARA OCCIDENTAL

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,
Vu Particle 66, paragraphe 2, du Statut de la Cour;

Considérant que le 13 décembre 1974 Assemblée générale des Nations
Unies a adopté une résolution demandant à la Cour internationale de
Justice de donner un avis consultatif sur les questions suivantes:

«J. Le Sahara occidental (Rio de Oro et Sakiet El Hamra) était-il,
au moment de la colonisation par l'Espagne, un territoire sans
maître (terra nullius )?

Si la réponse à la première question est négative,

II. Quels étaient les liens juridiques de ce territoire avec le Royaume
du Maroc et l’ensemble mauritanien? »

Considérant que la copie certifiée conforme des textes français et anglais
de la susdite résolution de l’Assemblée générale a été transmise à la Cour
par une lettre du Secrétaire général de l'Organisation des Nations Unies
du 17 décembre 1974 enregistrée au Greffe le 21 décembre 1974;

Considérant que l’Assemblée générale a demandé que l'avis consul-
tatif de la Cour soit donné à une date ‘rapprochée, et eu égard à
l'article 87, paragraphe 2, du Règlement de la Cour;

4
4 SAHARA OCCIDENTAL (ORDONNANCE 3 I 75)

Fixe au 27 mars 1975 la date d’expiration du délai dans lequel des
exposés écrits peuvent être présentés conformément à l’article 66,
paragraphe 2, du Statut de la Cour;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le trois janvier mil neuf cent soixante-quinze.

Le Président,
(Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.
